Citation Nr: 0027166	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  95-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether payment of nonservice connected death pension 
benefits was properly terminated effective January 1, 1990 by 
reason of excessive income.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1945.  He died in February 1960; the appellant is his 
widow.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1992 administrative 
decision by the New York, New York RO, which retroactively 
terminated the appellant's nonservice connected death pension 
benefits, effective January 1, 1990, on the basis of 
excessive income.

The Board notes that the retroactive termination of the 
appellant's nonservice connected death pension benefits 
created an overpayment of $3,458.  In April 1994, the 
appellant requested a waiver of the overpayment.  In a 
February 1995 decision, the Committee on Waivers and 
Compromises of the New York, New York RO denied the 
appellant's request for waiver of recovery of an overpayment 
of nonservice connected death pension benefits in the amount 
of $3,458 on the basis that recovery would not be against 
equity and good conscience.  The appellant was notified of 
that action and of her right to appeal by letter dated in 
February 1995; however, no notice of disagreement has been 
filed.  Accordingly, this decision will be limited to the 
issue of whether payment of nonservice connected death 
pension benefits was properly terminated effective January 1, 
1990 by reason of excessive income.


REMAND

The evidence of record shows that by letter dated in May 
1961, the appellant was awarded nonservice connected death 
pension benefits, effective in January 1961, on the basis 
that her countable income did not exceed the maximum annual 
limit.  

By letter dated in December 1991, the RO notified the 
appellant that it proposed to terminate her death pension 
benefits, effective from January 1990, on the basis that she 
had confirmed in a written statement the receipt of interest 
income not previously reported.  The RO indicated that the 
appellant had countable income that included $6,086 in 
interest income for the year 1989.  The statement submitted 
by the appellant confirming the receipt of that income is not 
contained in the claims folder.

By letter dated in March 1992, the RO notified the appellant 
that her death pension benefits were retroactively 
terminated, effective January 1, 1990, on the basis of 
excessive income.  The appellant appealed.  A January 1995 
Statement of the Case notes that the RO retroactively 
terminated the appellant's death pension benefits following 
an income verification match (IVM).  The IVM revealed that 
the appellant had unreported unearned income in 1989.

VA has a duty to assist the appellant in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
Board must make a determination as to the adequacy of the 
record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that there is no documentation in the claims 
folder to support the amount of unearned income the appellant 
received in 1989.  In order to determine whether the 
appellant's nonservice connected death pension benefits were 
properly terminated, the Board concludes that further 
development of the evidence is in order.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and request that she provide 
documentation in the form of bank 
statements showing the name of the 
account holder in question and the amount 
of interest received from her bank 
accounts for 1989.  Once obtained, all 
documentation should be associated with 
the claims folder.

2.  Thereafter, the claim should be 
reviewed by the RO.  If the claim 
continues to be denied, the RO should 
provide the appellant with a supplemental 
statement of the case (SSOC) that 
accurately reflects the reasons for its 
decision and contains a recitation of the 
applicable laws and regulations.  The 
appellant should be given the opportunity 
to respond to the SSOC.

3.  If the decision remains adverse to 
the appellant, the RO should then forward 
to the Board the appellant's Income 
Verification Match (IVM) folder along 
with the claims folder.  If for some 
reason the IVM folder is unavailable, the 
RO should so state that fact and the 
reason therefor for the record.  The RO's 
attention is directed to VA General 
Counsel's Opinion, dated November 14, 
1995, VAOPGCADV 29-95, for the authority 
of the Board to review the folder and for 
guidelines to be implemented in the 
safeguarding of the IVM folder in its 
transmittal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



